Citation Nr: 0019644	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  97-02 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for avascular necrosis of 
the left hip.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1993.  

This matter arises from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDING OF FACT

The veteran has submitted medical evidence of a diagnosis of 
avascular necrosis of the left hip, and has submitted medical 
evidence of a nexus or link between that disability and his 
active service.  


CONCLUSION OF LAW

The veteran's claim for service connection for avascular 
necrosis of the left hip is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  If a 
condition noted during service is not shown to be chronic, 
then continuity of symptomatology after service is generally 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(1999).  

The threshold question which must be answered is whether the 
veteran has presented a well-grounded claim for service 
connection.  The veteran has the "burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  See 
38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well-grounded claim is a "plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § [5107]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1995).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  Lay or medical evidence, as 
appropriate, may be used to substantiate the service 
incurrence.  See Caluza v. Brown, 6 Vet. App. 489, 507 
(1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Alternatively, a claim may be well grounded based on the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

The veteran contends, in substance that he began experiencing 
painful symptoms in his left hip in service, and that his 
currently diagnosed avascular necrosis (AVN) of the left hip 
was therefore incurred in service.  The veteran's service 
medical records are completely negative for any diagnosis of 
AVN.  They do show that in October 1988, the veteran was seen 
for complaints of tenderness in his left hip.  At that time, 
there was no effusion or edema, and the treating physician 
concluded with a diagnosis of a mild hamstring strain.  There 
was no other mention of any symptomatology, complaints, or 
other diagnoses pertaining to the left hip in the veteran's 
service medical records.  

The veteran underwent a VA rating examination in March 1994.  
The report of that examination shows that he had undergone a 
left inguinal hernia repair, but did not reflect any 
treatment or complaints pertaining to the veteran's left hip.  
The examiner did not offer any diagnoses pertaining to the 
left hip, and concluded with his impression of a normal 
general medical examination.  

Post service clinical VA treatment records show that in 
November 1995, the veteran was noted to have a one-year 
history of symptoms including pain which were associated with 
his left hip, and he was diagnosed with advanced stage AVN.  
The veteran denied having experienced any specific trauma to 
his left hip, and no opinion was offered relating the 
veteran's AVN to his active service.  Subsequent VA clinical 
treatment records dated through February 1996 show that the 
veteran complained of left knee pain, and that he continued 
to be diagnosed with AVN, but no medical opinion relating 
that disorder to his active service was included in those 
treatment records.  

A statement dated in February 1996 was received from the West 
Ashley Orthopedic Clinic in Charleston, South Carolina.  The 
unsigned treatment note, received from either Howard L. 
Brilliant, M.D., or Roberta A. Kasman, M.D., shows that the 
veteran was seen for complaints of increasing pain in his 
left hip.  The veteran reported experiencing trouble standing 
for long periods of time, and also reported that his symptoms 
first began "sometime around 1990."  The veteran indicated 
that he had been seen in the Air Force "a couple of times" 
for leg and hip pain.  X-rays taken at the VA Medical Center 
(VAMC) in November 1995 were reviewed, and showed typical 
changes of aseptic necrosis with collapse of the femoral head 
and cyst formation and signs of at least 1/2 to 3/4 hip 
involvement.  Following physical examination in which some 
weakness on flexion and a limp in the left leg were noted, 
the veteran was diagnosed with AVN of the left hip.  The 
examining physician observed that X-ray results were 
consistent with fairly typical signs of AVN about the 
veteran's left hip.  Further, the examining physician 
observed that the veteran appeared "to have been symptomatic 
for 5-6 years."  It was also noted that the veteran would 
likely require a total hip replacement in the near future.  

In April 2000, the veteran and his wife appeared at a 
personal hearing before the undersigned Board Member at the 
RO.  The veteran testified that he was seen in service in 
October 1988 for pain in his left hip, which was ultimately 
diagnosed as a mild hamstring strain.  According to the 
veteran's wife, in service he had been "walking funny" and 
had told her that his hip hurt.  However, she stated that no 
X-rays had been taken at that time.  She indicated that the 
veteran was not diagnosed with AVN until being seen for 
complaints of left hip pain after service.  The veteran 
testified that in service, he was advised to wear different 
athletic shoes in an attempt to make his pain subside.  He 
testified that the pain in his left hip persisted until he 
was ultimately diagnosed with AVN.  The veteran also stated 
that exposure to chemical fumes caused him to have periods of 
severe exacerbation of his asthma which required treatment 
with the recurrent use of Prednisone and that he had been 
told that the excessive use of Prednisone could have resulted 
in decreased blood supply to his left hip resulting in his 
AVN disorder.  

The Board has evaluated the foregoing, and concludes that the 
veteran has presented evidence of a well-grounded claim for 
service connection for AVN of the left hip.  While his 
service medical records are negative for that disorder, he 
has presented competent medical evidence that he presently 
suffers from an AVN disability involving his left hip.  
Further, the February 1996 treatment note from the West 
Ashley Orthopedic Clinic provides the required medical nexus 
between the diagnosed AVN and the veteran's active service.  

There does, however, appear to be a discrepancy in the 
evidentiary record.  At the time the AVN of the left hip was 
first diagnosed in November 1995, the veteran reported that 
his symptoms were of a one-year duration.  However, when he 
was seen at the West Ashley Clinic in February 1996, the 
veteran reported having experienced such symptomatology since 
1990.  The Board notes that the examining/treating physicians 
at the West Ashley clinic offered that the veteran's 
symptomatology was of five or six years' duration, which 
would place the onset of the AVN well within the veteran's 
period of active service.  Even so, it is unclear whether 
that assessment was based upon clinical findings or whether 
such opinion was merely a recitation of a medical history as 
provided by the veteran.  Accordingly, while the Board finds 
that the evidence submitted by the veteran is sufficient to 
well ground his claim for service connection, it is not 
sufficient to warrant a grant of service connection.  
Additional development of the case is therefore necessary, 
and will be discussed in the REMAND portion of this decision.  


ORDER

The veteran's claim for service connection for avascular 
necrosis of the left hip is well grounded, and to that extent 
only, the appeal is granted.  


REMAND

The veteran currently maintains that his diagnosed advanced-
stage avascular necrosis of the left hip was incurred in 
service.  Given that the veteran has been found to have 
presented a well-grounded claim for service connection for 
AVN of the left hip, the Board observes that the VA has a 
further obligation to assist him in the development of 
evidence to support his claim.  See 38 U.S.C.A. § 5103 (West 
1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps, supra.  As noted, the veteran has presented competent 
medical evidence that he currently suffers from advanced-
stage AVN of the left hip, and has presented medical evidence 
of a nexus between the diagnosed AVN and his active service.  
However, it is not clear from the record whether the nexus 
evidence, consisting of a February 1996 treatment record from 
the West Ashley Orthopedic Clinic, is supported by actual 
clinical findings or whether it merely represents a medical 
history as reported by the veteran and without an evidentiary 
basis.  

The Board notes further, that the veteran has provided 
testimony that his AVN of the left hip may be causally 
related to the recurrent use of Prednisone used to treated 
his now service-connected asthma.  Regulations provide that a 
disability which is proximately due to or a result of a 
service-connected disease, or injury shall be service-
connected.  38 C.F.R. § 3.310 (1999).  Moreover, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that where a service-connected disability causes an increase 
in, but is not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  The Board notes that the RO has not yet had 
the opportunity to consider service connection on a secondary 
basis under 38 C.F.R. § 3.310 or under Allen, supra.

Accordingly, the Board finds that the veteran should be 
scheduled to undergo a VA rating examination in order to 
assess the nature and etiology of his diagnosed AVN of the 
left hip.  Afterwards, his claim should be readjudicated by 
the RO on the basis of all the available evidence.  

Therefore, the case in order to afford the veteran every 
consideration with respect to his present appeal, the case is 
REMANDED for the following action:  

1.  The RO should contact the veteran, 
and after obtaining any necessary 
authorization, should obtain and 
associate with the claims file any 
medical treatment records pertaining to 
his diagnosed AVN of the left hip which 
have not been previously submitted or 
obtained.  It is not necessary to obtain 
additional duplicate medical treatment 
records.  

2.  The veteran should be scheduled to 
undergo a VA rating examination by the 
appropriate specialist to evaluate the 
nature and etiology of his currently 
diagnosed avascular necrosis of the left 
hip.  All indicated studies and tests 
should be performed.  The veteran's 
claims file should be made available to 
the examiner for review in advance of the 
scheduled examination.  The examiner is 
specifically requested to offer an 
opinion as to the likelihood that the 
evidence, including the contemporaneous 
clinical examination of the veteran, 
supports a finding that the veteran's 
diagnosed AVN of the left hip was 
incurred during his active service or was 
incurred at some point thereafter.  The 
examiner is requested to review this 
REMAND ORDER and reconcile his findings 
noted in the February 1996 treatment 
record received from the West Ashley 
Orthopedic Clinic.  The examiner is also 
requested to provide an opinion as to the 
degree of probability that the veteran's 
AVN of the left hip is causally related 
to the veteran's recurrent use of 
Prednisone used for treatment of asthma 
over the years.  The examiner is 
requested to provide complete rationales 
for all opinions offered in the 
typewritten examination report.  

3.  Upon completion of the foregoing, the 
RO should adjudicate the issue of 
entitlement to service connection for 
avascular necrosis of the left hip on the 
basis of all available evidence on a 
direct service connection basis as well 
as secondary to the use of Prednisone 
utilized for treatment of service-
connected asthma.  If the determination 
remains unfavorable to the veteran, he 
and his service representative should be 
provided with a supplemental statement of 
the case containing a complete discussion 
of the applicable statutes and 
regulations, and also be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
this case, either favorable or unfavorable, at this time.  
the veteran is free to submit any additional evidence he 
desires to have 

considered in connection with the current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 



